Citation Nr: 9921950	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for gingivitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
varicose veins and for gingivitis, and found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a hearing loss 
disability.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  

During the pendency of the veteran's appeal, the United 
States Court of Appeals for the Federal Circuit overturned 
the test that had been used for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that the now-current standard for the submission of new 
and material evidence was not in effect at the time of the 
original RO decision.  As such, due process in this case 
dictates that this case be remanded for initial consideration 
and readjudication by the RO under the guidance provided in 
Hodge. 

Further, in his substantive appeal, the veteran requested a 
hearing before a Travel Section of the Board.  To date, no 
such hearing has yet been scheduled.  Accordingly, the case 
will be returned to the RO to schedule a Travel Board hearing 
before a Member of the Board at the RO.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  Prior to scheduling a Travel Board 
hearing, the veteran should be advised 
that while the case is on remand status, 
he is free to submit additional evidence 
and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
The RO should allow a reasonable time, 
but within a definite time frame, for the 
submission of such additional evidence 
and argument, unless need for more time 
is shown or requested by the veteran or 
his representative.

2.  Next, and upon the RO's receipt of 
any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a hearing loss disability 
with reference to the current standard 
for the submission of new and material 
evidence as outlined in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and 
38 C.F.R. § 3.156 (1998).  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

3.  After readjudication of the new and 
material issue, the RO should then 
schedule the veteran for a hearing before 
a Member of the Board at the RO, in 
accordance with applicable procedures on 
the issues of entitlement to service 
connection for varicose veins and 
gingivitis, and on the new and material 
claim if it is still in appellate status.  
Notice should be sent to the veteran and 
to his representative, in accordance with 
applicable regulations.  If the veteran 
desires to withdraw the hearing request, 
and proceed on the evidence of record, 
such hearing request should be withdrawn 
in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


